Citation Nr: 1001544	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  08-09 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317.

2.  Entitlement to service connection for a left foot 
disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1980 to 
August 2002, including service in the Persian Gulf.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from June 2005 and June 2006 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

As the Veteran served in the Southwest Asia Theater of 
Operations during the Persian Gulf War, service connection 
may also be established under 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317.  Under these provisions, compensation may be 
paid to a Persian Gulf Veteran who exhibits objective 
indications of a qualifying chronic disability that became 
manifest during active duty service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more prior to December 31, 2011.

The term "qualifying chronic disability" means a chronic 
disability resulting from (A) an undiagnosed illness, (B) a 
medically unexplained chronic multisymptom illness that is 
defined by a cluster of signs or symptoms (such as chronic 
fatigue syndrome, fibromyalgia, or irritable bowel syndrome), 
or (C), any diagnosed illness that the Secretary determines 
in regulations prescribed under 38 U.S.C.A. § 1117(d) 
warrants a presumption of service connection.  38 U.S.C.A. § 
1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).

For the purposes of this section, a chronic disability is one 
that existed for six months or more, including a disability 
that exhibits intermittent episodes of improvement and 
worsening over a six-month period.  38 C.F.R. § 3.317(a)(3).

"Objective indications" of chronic disability include both 
"signs," in a medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators 
that are capable of independent verification.  38 C.F.R. § 
3.317(a)(3). Signs or symptoms which may be manifestations of 
undiagnosed illness or medically unexplained chronic 
multisymptom illness include, but are not limited to: 
fatigue, signs or symptoms involving the skin, headache, 
muscle or joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 
3.317(b).

An undiagnosed illness is defined as a condition that cannot 
be attributed to any known clinical diagnosis based on 
history, physical examination, or laboratory tests. 38 C.F.R. 
§ 3.317(a)(1)(i)).  Unlike claims for "direct" service 
connection, there is no requirement that there be competent 
evidence of a nexus between a claimed undiagnosed illness and 
service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004). 
Furthermore, lay persons are competent to report objective 
signs of illness.  Id.  To determine whether an undiagnosed 
illness is manifested to a degree of 10 percent or more the 
condition must be rated by analogy to a disease or injury in 
which the functions affected, anatomical location or 
symptomatology are similar.  38 C.F.R. § 3.317(a)(5); see 
also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

The term "medically unexplained chronic multisymptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

As to the issue of service connection for sleep apnea, the 
Veteran's service treatment records are silent as to any 
symptoms or diagnosis as might relate to sleep apnea.  
Subsequent to service, a January 2005 report of an initial 
sleep evaluation provides a diagnosis of obstructive sleep 
apnea.  In correspondence dated in March 2005, the Veteran 
asserts that his symptoms associated with sleep apnea are 
directly attributable to his service time in Desert 
Storm/Desert Shield.  Review of the record reveals that a 
medical opinion has not been obtained as to whether the 
Veteran's symptoms of sleep disturbance which he asserts were 
manifested as a result of service either began during service 
or are related to any incident of service, to include whether 
any such symptoms constitute a qualifying chronic disability 
under 38 C.F.R. § 3.317 manifested by sleep disturbances.  As 
such, a comprehensive VA examination and opinion is required 
in this case.  Assistance by VA includes obtaining a medical 
opinion when such an opinion is necessary to make a decision 
on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(c)(4) (2009). 

As to the issue of service connection for a left foot 
disorder, the Veteran's service treatment records show that 
he began reporting left foot pain while in service.  A 
service treatment record dated in July 2002 provides that he 
reported left foot pain for two months.  Subsequent to 
service, VA treatment records show that he received treatment 
in relation to left foot pain as early as a few months 
following his discharge from service.  A VA neurology 
examination report dated in August 2005 shows a diagnosis of 
left foot neuroma associated with left foot pain.  However, 
there is no opinion addressing the etiological relationship 
between the Veteran's current left foot disorder and those 
left foot symptoms experienced in service.   Assistance by VA 
includes obtaining a medical opinion when such an opinion is 
necessary to make a decision on a claim.  When medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).

The Board also observes that the Veteran receives VA 
treatment for this condition, and there may be outstanding 
records of his VA care.  Under the law, VA must obtain these 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain any 
outstanding VA treatment records and 
associate them with the Veteran's claims 
file.

2.  The RO/AMC shall afford the Veteran a 
VA Gulf War Guidelines examination to 
identify all current disability underlying 
the Veteran's reported sleep disturbance 
or sleep apnea, in order to determine the 
nature and etiology of such disorder.  The 
entire claims file and a copy of this 
Remand should be made available to and 
reviewed by the examiner.  A complete 
history of the claimed disorder should be 
obtained from the Veteran.  All necessary 
tests and studies should be performed, and 
all findings must be reported in detail.

The examiner should follow the established 
protocol for qualifying chronic 
disabilities under 38 C.F.R. § 3.317.  In 
regard to any sleep disorder(s) diagnosed, 
the examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that the Veteran's has sleep 
disturbance which can be attributed to a 
known clinical diagnosis.

Alternatively, the examiner must comment 
as to whether it is at least as likely as 
not that any sleep disturbance found on 
examination can be related to the 
Veteran's period of active service, and 
particularly to his service in the 
Southwest Asia Theater of Operations.

In doing so, the examiner should 
acknowledge the Veteran's report of a 
continuity of symptomatology.  Any 
opinions expressed must be accompanied by 
a complete rationale.

3.  The RO/AMC shall schedule the Veteran 
for an appropriate VA medical examination 
in order to determine the nature and 
etiology of his asserted left foot 
disorder.  The entire claims file and a 
copy of this Remand must be reviewed by 
the examiner in conjunction with 
conducting the examination.  All necessary 
tests and studies should be performed, and 
all findings must be reported in detail.

Based on examination findings, as well as 
a review of the record showing treatment 
for the asserted disorder, the examiner is 
requested to render an opinion as to 
whether the Veteran has a current left 
foot disorder, and whether it is 
etiologically related to his period of 
active service, to include his in-service 
reports of left foot pain.

If the examiner determines that the 
Veteran does not have a left foot 
disorder, but that his asserted symptoms 
are attributed to a separate disorder, it 
should be determined whether the separate 
disorder is etiologically related to the 
Veteran's period of active service.

In doing so, the examiner should 
acknowledge the Veteran's report of a 
continuity of symptomatology.  The 
examiner is directed to reconcile any 
opinions which may be inconsistent with 
the results of the current findings on 
examination.  A complete rationale must be 
given for all opinions and conclusions 
expressed.

4.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

5.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


